In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 10-505V
                                       Filed: May 14, 2014

* * * * * * * * * * * * * * * *                          UNPUBLISHED
A.O., a minor, by her parents               *
BARBARA and CURT OLUND,                     *            Special Master Dorsey
                                            *
               Petitioners,                 *
                                            *            Joint Stipulation on Damages;
v.                                          *            Human Papillomavirus (“HPV”)
                                            *            Vaccines; Guillain Barré Syndrome
SECRETARY OF HEALTH                         *            (“GBS”); Chronic Inflammatory
AND HUMAN SERVICES,                         *            Demyelinating Polyneuropathy
                                            *            (“CIDP”); Autoimmune
               Respondent.                  *            Polyneuropathy (“AP”).
* * * * * * * * * * * * * * * *
Lawrence R. Cohan, Anapol, Schwartz, Weiss, Cohan, Feldman, & Smally, P.C., Philadelphia,
       PA, for petitioner.
Debra Begley, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

        On August 3, 2010, Barbara and Curt Olund filed a petition on behalf of their minor
daughter, A.O., pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§
300aa-1 to -34 (2006). Mr. and Mrs. Olund alleged that A.O. received her third Human
Papillomavirus (“HPV”) vaccination on September 19, 2008, and that she thereafter suffered
from Guillain Barré Syndrome (“GBS”) which was caused in fact by the vaccination. See
Petition at 1.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
       On May 13, 2014, the parties filed a stipulation in which they agree that a decision should
be entered awarding compensation.

       Respondent denies that A.O.’s GBS, CIDP, and/or AP, or any other condition, was
caused-in-fact by her HPV vaccinations, and/or her Tdap, varicella, and/or her flu vaccinations.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       a. A lump sum of $160,000.00 in the form of a check payable to petitioners as
          guardians/ conservators of A.O.’s estate; and

       b. A lump sum of $25,000.00 in the form of a check payable to Barbara and Curt
          Olund for past unreimbursed medical expenses.

       Stipulation ¶ 8. These amounts represent compensation for all damages that would be
available under 42 U.S.C. §300aa-15(a).

       The undersigned approves the requested amount for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:10-vv-00505-UNJ Document 56 Filed 05/13/14 Page 1 of 6
Case 1:10-vv-00505-UNJ Document 56 Filed 05/13/14 Page 2 of 6
Case 1:10-vv-00505-UNJ Document 56 Filed 05/13/14 Page 3 of 6
Case 1:10-vv-00505-UNJ Document 56 Filed 05/13/14 Page 4 of 6
Case 1:10-vv-00505-UNJ Document 56 Filed 05/13/14 Page 5 of 6
Case 1:10-vv-00505-UNJ Document 56 Filed 05/13/14 Page 6 of 6